JOURNAL ENTRY and OPINION
Dennis King has filed a complaint for a writ of mandamus to have this court order the Cuyahoga County Court of Common Pleas to issue findings of fact and conclusions of law with regard to the denial of his motion to withdraw pleas of guilty in the underlying cases of State v. Dennis King, Cuyahoga County Court of Common Pleas Case Nos. CR-353606, CR-354899, CR-379298, and CR-379298. For the following reasons, we sua sponte dismiss King's complaint.
This court has held that Crim.R. 32.1 does not require a trial court to issue findings of fact and conclusions of law following the denial of a motion to withdraw a plea of guilty. State ex rel. Kavlich v. Judge McMonagle (Jan. 27, 2000), Cuyahoga App. No. 76927; State v. Halliwell (Dec. 30, 1996), Cuyahoga App. No. 70369. Since the Cuyahoga County Court of Common Pleas owes no duty to King to issue findings of fact and conclusions of law, King's complaint for a writ of mandamus fails to state a claim upon which relief can be granted and must be dismissed. See R.C. 2731.01; State ex rel. Yeager v. Cuyahoga County Adult Probation Dept. (Dec. 16, 1994), Cuyahoga App. No. 67398; State ex rel. Graves v. Callahan (Nov. 29, 1993), Cuyahoga App. No. 66400. See, also, State ex rel. Peeples v. Anderson (1995), 73 Ohio St. 3d 559, 653 N.E.2d 371.
King has also failed to comply with the mandatory requirements of R.C.2969.25(A), that an inmate, when filing a civil action against a governmental entity or employee, must also file an affidavit which contains a description of each civil action or appeal of a civil action that has been docketed in the previous five (5) years in either state or federal court. State ex rel. Akbar-El v. Cuyahoga Cty. Court of Common Pleas, 94 Ohio St. 3d 210, 2002-Ohio-475, 761 N.E.2d 624; State ex rel. Sherrills v. Franklin Cty. Clerk of Courts, 92 Ohio St. 3d 402,2001-Ohio-211, 750 N.E.2d 94.
Accordingly, we sua sponte dismiss King's complaint for a writ of mandamus. King to pay costs. It is further ordered that the Clerk of the Eighth District Court of Appeals, pursuant to Civ.R. 58(B), shall serve notice of this judgment and date of entry upon all parties.
Dismissed.
PATRICIA ANN BLACKMON, P.J. CONCURS ANNE L. KILBANE, J. CONCURS.